 Case 3:20-cv-00194-GMG Document 10 Filed 03/22/21 Page 1 of 3 PageID #: 42




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                MARTINSBURG


MECHELLE A. MAJOR,

              Petitioner,

v.                                               CIVIL ACTION NO.: 3:20-CV-194
                                                 (GROH)

WARDEN P. ADAMS,

              Respondent.


               ORDER ADOPTING REPORT AND RECOMMENDATION

       On this day, the above-styled matter came before the Court for consideration of

the Report and Recommendation (AR&R@) of United States Magistrate Judge Robert W.

Trumble. Pursuant to the Local Rules, this civil action was referred to Judge Trumble for

submission of a proposed R&R. LR PL P 2. Magistrate Judge Trumble issued an R&R

[ECF No. 9] on February 4, 2021. In the R&R, Judge Trumble recommends that the

Petitioner’s § 2241 Petition [ECF No. 1] be denied and dismissed without prejudice.

       Pursuant to 28 U.S.C. ' 636(b)(1)(C), this Court is required to make a de novo

review of those portions of the magistrate judge=s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140,

150 (1985). Failure to file timely objections constitutes a waiver of de novo review and

of a Petitioner’s right to appeal this Court’s Order. 28.U.S.C..'.636(b)(1); Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,
    Case 3:20-cv-00194-GMG Document 10 Filed 03/22/21 Page 2 of 3 PageID #: 43




94 (4th Cir. 1984).

        Objections to Magistrate Judge Trumble=s R&R were due within fourteen plus three

days of the Petitioner being served with a copy of the same. 28 U.S.C. ' 636(b)(1); Fed.

R. Civ. P. 72(b). However, because the Petitioner failed to provide her current address, 1

the Clerk of Court was unable to mail the R&R to the Petitioner; instead, the Clerk was

instructed to retain a copy of the R&R in the event the Petitioner updated the Court as to

her mailing address. As of this Order, the Petitioner has not provided the Court with her

current mailing address and therefore has not accepted service of the R&R. Accordingly,

the Petitioner did not file objections. However, “all pro se litigants are responsible for

promptly informing the Court of any change in their address, monitoring the progress of

their case, and prosecuting or defending their actions diligently.” LR PL P 6. Failure to

notify the Clerk of Court of an address change will result in dismissal of the prisoner’s

case. Id. Thus, this Court will review the R&R for clear error.

        Upon careful review of the R&R, it is the opinion of this Court that Magistrate Judge

Trumble=s Report and Recommendation [ECF No. 9] should be, and is hereby,

ORDERED ADOPTED for the reasons more fully stated therein.                          Therefore, the

Petitioner’s § 2241 Petition [ECF No. 1] is DENIED and DISMISSED WITHOUT

PREJUDICE.

        Because the Petitioner’s address on the docket is still listed as FCI Hazelton, the

Clerk of Court is DIRECTED to retain a copy of this Order for the Petitioner in the event


1
        The Petitioner’s address, as reflected on the docket sheet, is FCI Hazelton. However, the
Petitioner was released from Bureau of Prison (“BOP”) custody on January 8, 2021, according to the BOP
Inmate Locator service. See Federal Bureau of Prisons Inmate Locator, https://www.bop.gov/inmateloc/.

                                                  2
 Case 3:20-cv-00194-GMG Document 10 Filed 03/22/21 Page 3 of 3 PageID #: 44




that she provides a mailing address at some future date. The Clerk is further DIRECTED

to provide a copy of this Order to all counsel of record, as applicable, as provided in the

Administrative Procedures for Electronic Case Filing in the United States District Court

for the Northern District of West Virginia.


       DATED: March 22, 2021




                                              3
